Citation Nr: 1037188	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-49 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to November 12, 2008 
for service connection for bilateral sensorineural hearing loss.

2.  Entitlement to an effective date prior to November 12, 2008 
for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from March 1952 to April 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
that granted service connection for bilateral hearing loss and 
tinnitus, and assigned an effective date of November 12, 2008.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On November 12, 2008, more than one year following separation 
from service, the Veteran first filed a claim for service 
connection for bilateral hearing loss.

2.  On November 12, 2008, more than one year following separation 
from service, the Veteran first filed a claim for service 
connection for tinnitus.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to November 12, 
2008 for the award of service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.159, 3.400 (2009).

2.  The requirements for an effective date prior to November 12, 
2008 for the award of service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.159, 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002); see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) 
(2009), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R 
§ 3.159(b)(1). 

The Veteran's earlier effective date appeal arises from his 
timely May 2009 disagreement with the May 2009 rating decision 
assignment of November 12, 2008 as the effective date for service 
connection for bilateral hearing loss and tinnitus.  VCAA notice 
regarding the service connection claims was furnished to the 
Veteran in December 2008.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.  At any rate, the Board 
notes that the December 2008 VCAA notice informed the Veteran 
about how VA determines an effective date.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

Under VA laws and regulations, the effective date of an award of 
disability compensation based on an original claim shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
However, if a claim is received within one year after separation 
from service, the effective date of an award of disability 
compensation shall be the day following separation from service.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The Veteran essentially contends that the effective date for 
service connection for hearing loss and tinnitus should be from 
the date of his separation from service (April 1974).  He 
contends that his April 1974 separation examination showing 
hearing loss should have been considered an informal claim for 
hearing loss and tinnitus in conjunction with the formal claim he 
filed in May 1974 for service connection for Reynaud's disease, 
hemorrhoids, bursitis, and low back pain.  He contends that VA 
was aware of his in-service hearing loss at that time and, 
therefore, it should be considered an informal claim.  

The Board notes that informal claims for service connection are 
discussed in 38 C.F.R. § 3.155 (2009).  That regulation states 
that an informal claim may be any communication or action, 
indicating an intent to apply for one or more benefits under the 
laws administered by the Department of Veterans Affairs from a 
claimant may be considered an informal claim; however, such an 
informal claim "must identify the benefit sought."  38 C.F.R. 
§ 3.155.  The Veteran submitted a claim in May 1974 for service 
connection for Reynaud's disease, hemorrhoids, bursitis, and low 
back pain.  He did not indicate at any time an intent to apply 
for service connection (compensation) benefits regarding hearing 
loss or tinnitus until November 12, 2008.  Therefore the date of 
receipt of the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus is November 12, 2008.  

As the Veteran submitted his claim for service connection for 
bilateral hearing loss and tinnitus on November 12, 2008, his 
claim was received more than one year after service separation.  
When a claim is submitted more than one year after service, the 
effective date shall be the date of the receipt of the claim.  
Therefore, the proper effective for the grant of service 
connection for bilateral hearing loss and tinnitus is November 
12, 2008.  As such, there is no legal basis upon which to grant 
the earlier effective date benefit sought, and the appeal for an 
earlier effective date for service connection for bilateral 
hearing loss and tinnitus must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to November 12, 2008 for the grant of 
service connection for bilateral hearing loss is denied.

An effective date prior to November 12, 2008 for the grant of 
service connection for tinnitus is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


